McLennan, P. J.
(dissenting):
I dissent on.the ground that the evidence does not establish a cause of action for “fraud and deceit ” against the appellants or either of them under the authorities. (Kountze v. Kennedy, 147 N. Y. 124; Lyon v. James, 974 App. Div. 385; affd., 181 N. Y. 512; Bell v. James, 128 App. Div. 241; affd., 198 N. Y. 513; Polhemus v. Polhemus, 114 App. Div. 781; Duryea v. Zimmerman, 121 id. 560; Thayer v. Schley, 137 id. 166.) On the further ground that reversible, error was committed by the trial court in the admission and rejection of. evidence, *219and further because the manner in which the jury disposed of the specific questions submitted to it, and the fact that at the close of the trial, which had lasted nearly three weeks, the jury recommended “the clemency of the Court for [the appellants] Messrs. Eastman, Sibley, Strong and Watson,” very clearly indicate that the jury did not appreciate or understand the issues or the nature of the issues submitted to - it for determination.
The judgment and-order appealed from should, therefore, be reversed and a new trial granted, with costs to appellants to abide the event. -
Judgment and orders affirmed, with costs.